Citation Nr: 9912904	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-19 249	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to May 1952, to include service in Korea.  

By a rating decision dated in November 1997, the RO held that 
the veteran had not presented a well-grounded claim.

As a preliminary matter, the Board notes that all of the 
veteran's service medical records may not be available as 
some were possibly destroyed by a fire at the National 
Personnel Records Center in 1973.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim of service connection for residuals of dental 
trauma.  


CONCLUSION OF LAW

The veteran's claim of service connection for residuals of 
dental trauma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  At the time of service induction 
examination in August 1950,  the veteran's dental status was 
recorded.  In August 1951, a dental identification chart 
showed that since service entrance the veteran had received 
extensive dental treatment to include extractions and upper 
and lower partial plates.  There is no indication in the 
record that any of this dental work was necessitated by 
trauma and it has not been so alleged by the veteran.  The 
veteran's service separation examination in May 1952 showed a 
history of extracted teeth, but his recorded dental status at 
that time when compared to the August 1951 chart showed no 
additional missing teeth.  

The veteran filed his original dental claim in May 1997.  
Subsequently, he indicated that he had sustained dental 
trauma in a jeep crash shortly before his release from 
service.  He reported that he was in the field and that after 
the accident several teeth were removed by a medic and the 
treatment he received at that time may not have been 
recorded.  He stated that about two weeks after his return 
from Korea he was discharged and that there was not enough 
time to be treated for the dental problems.  He went to a 
civilian dentist after separation and was given full plates 
to replace the plates that could no longer be used because of 
the new missing teeth from the jeep accident.  He also noted 
that he has now had all of his teeth removed by a private 
dentist and replaced with dentures.  

Criteria.  A veteran claiming entitlement to VA benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  In determining 
whether a claim is well grounded, the credibility of evidence 
must be presumed and the probative value of the evidence must 
not be weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, medical evidence is 
not required to demonstrate the presence of a condition in 
service if the condition is one as to which a lay person's 
observation is competent.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

Analysis.  Among the conditions which are subject to lay 
observation and for which lay persons are competent to offer 
evidence is the loss of a tooth or teeth.  Lay testimony as 
to a missing tooth or teeth is competent evidence that such a 
chronic condition was present in service.  If loss of a tooth 
is shown in service, the subsequent absence of the tooth 
cannot be dissociated from the loss during service.  
38 C.F.R. § 3.303(b); Savage, supra.  Moreover, the Court in 
Savage held that in determining whether a claim is well 
grounded, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise.

In view of the nature of the disability for which service 
connection is claimed, missing teeth due to dental trauma, 
the Board finds that the claim is well grounded.  The veteran 
is certainly competent to present evidence as to the jeep 
accident.  Likewise, as set forth above, he is competent to 
present evidence as to the loss of teeth, a chronic 
condition.  Neither the credibility nor the probative value 
of the veteran's assertions as to the jeep accident and the 
loss of teeth can be challenged or weighed at this stage.  
Accepting the veteran's assertions as to these facts, facts 
as to which he is competent to present evidence, his claim is 
well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
residuals of dental trauma is well grounded.  To this extent, 
the benefit sought on appeal is allowed.


REMAND

As the veteran's claim is well-grounded, VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The veteran has reported 
that he sought dental treatment shortly after his separation 
from service and was given full plates because of the 
additional missing teeth.  Dental records of any such 
treatment would be pertinent to the veteran's claim and an 
attempt should be made to obtain any such records.  
Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide copies of any records of the 
dental treatment he received shortly 
after his release from service.  He 
should also be informed that if he wishes 
VA assistance in obtaining such records, 
he should provide VA with the name and 
address of the dentist who treated him 
for his dental condition shortly after 
his release from service.  After securing 
the necessary release, the RO should 
attempt to obtain the records of this 
treatment.

2.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


